Filed 6/10/14 In re E.C. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re E.C., a Person Coming Under the                                B252670
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK91251)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

J.C.,

         Defendant and Appellant.




                   APPEAL from an order of the Superior Court of Los Angeles County,
Akemi Arakaki, Judge. Affirmed.
                   Roni Keller, under appointment by the Court of Appeal, for Defendant and
Appellant.
                   John F. Krattli, County Counsel, James M. Owens, Assistant County
Counsel, and Navid Nakhjavani, Deputy County Counsel, for Plaintiff and Respondent.
                                     _____________________________
       J.C. (“Mother”), the mother of minors E.C. and Isaac G., appeals the order
                                                                               2
terminating her parental rights to E.C.1 under Welfare and Institutions Code section
366.26. On appeal she argues the order terminating her parental rights to E.C. must be
reversed because the court erred in failing to grant her a contested hearing to prove that
the beneficial parental relationship exception in section 366.26, subdivision (c)(1)(B)(i)
applied to prevent the termination of her parental rights. As we shall explain, we
disagree. Mother did not make a sufficient offer of proof to demonstrate that if given a
full hearing that she could prove the exception would apply. In addition, based on the
evidence that the court had before it at the hearing, the court did not err in terminating
Mother’s parental rights to E.C. Accordingly, we affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
A.     Circumstances Leading to Detention of E.C. and Detention Proceedings
       E.C. came to the attention of the Department of Children and Family Services (the
                                                                  3
“Department”) upon his birth at Whittier Presbyterian Hospital. A referral from the
hospital staff to the Department disclosed that Mother had a positive toxicology screen
methamphetamines when she delivered E.C. Hospital records also indicated that Mother
was using marijuana during the first trimester of her pregnancy. The newborn, E.C., also
tested positive for exposure to amphetamines. According to hospital personnel, Mother
was agitated, irritable, uncooperative, and combative prior to delivery. The hospital staff
also expressed concern that Mother did not appear to be engaged with the baby or attuned



1      Mother does not appeal any order with respect to Isaac G.

2      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.

3      In late January 2012, the juvenile dependency court sustained a section 300
petition filed on behalf of E.C.’s sibling, Isaac G., based on a history of domestic
violence between Mother and Isaac G.’s father, Sergio G., emotional abuse of Isaac G. by
Mother, and Sergio G.’s history of substance abuse.

                                              2
to his needs. Mother did not feed or hold him; and Mother requested E.C. be taken to the
nursery because he was crying and preventing her from sleeping.
       Mother was interviewed by a Department social worker at the hospital. The social
worker observed that during a two-hour interview, Mother appeared disconnected from
E.C. and did not focus or pay attention to the newborn. Mother admitted she had used
                                         4
methamphetamine during her pregnancy.
       On March 5, 2012, the Department filed a section 300 petition on behalf of E.C.
As subsequently amended and sustained by the juvenile court, the section 300 petition
read as follows:

              “b-l [¶] [In February 2012], the child Baby [E.C.] was born
              suffering from a detrimental condition consisting of a positive
              toxicology screen for amphetamine. Such condition would not exist
              except as the result of unreasonable acts by the child’s mother,
              [J.C.], placing the child at risk of physical harm and damage. Said
              substance abuse by the mother endangers the child’s physical health
              and safety and places the child at risk of physical harm and damage.

              “b-2 [¶] The child Baby [E.C.]’s mother, [J.C.], is a current user of
              methamphetamine which renders the mother incapable of providing
              regular care for the child. [In February 2012], the mother used
              illicit drugs during the mother’s pregnancy with the child and had a
              positive toxicology screen for amphetamine [in February 2012], at
              the child’s birth. The mother’s use of illicit drugs endangers the
              child’s physical health and safety and creates a detrimental home
              environment, placing the child at risk of physical harm and damage.

              “j-l [¶] The child, Baby [E.C.]’s mother, [J.C.], created a
              detrimental home environment for the child’s sibling, Isaac G[.]
              (DOB: [2008]), by emotionally and verbally abusing the sibling.
              Such emotional abuse consisted of but was not limited to, the
              mother yelling and cursing derogatory and demeaning names at the


4
       Mother identified Michael P. as E.C.’s biological father but indicated there was
also a chance that Sergio G., (Isaac G.’s father), may also be E.C.’s biological father. At
the time, Michael P. was incarcerated in state prison. Neither Sergio G. nor Michael P. is
a party to this appeal.
                                             3
              sibling. Such conduct by the child’s mother places the child at risk
              of suffering serious emotional damage.”


       At the March 5, 2012 detention hearing, the court found a prima facie case for
detaining E.C. and found he was a minor described by section 300, subdivisions (b) and
(j). The court ordered visitation for Mother with E.C. consisting of three monitored visits
                                5
per week for three hours a visit. The court also ordered weekly drug tests for Mother.
B.     Jurisdiction and Disposition Proceedings
       When interviewed for the jurisdiction/disposition report on March 19, 2012,
Mother admitted her prior drug use. Mother, who was then 22 years old, disclosed that
she started abusing marijuana when she was 15 years old and first tried
methamphetamine when she was 19 years old. She stated that she smoked
methamphetamine the day before E.C. was born. Mother reported she used the drug in
the home of the maternal grandmother where Mother then resided. Mother believed the
maternal grandmother was only aware of Mother’s past marijuana use but not her
methamphetamine abuse. Mother said she sometimes would get “irritable” while under
the influence and would become violent when defending herself against Isaac G.’s father.
Mother did not believe marijuana was a problem for her, but conceded that she had
difficulty refraining from using methamphetamine.
       Mother stated she enrolled in court-ordered services (parenting, domestic violence
and anger management) in January 2012, after Isaac G. was detained. The report also
noted that Mother had not yet visited E.C. since he had been detained on February 29,
2012. The Department recommended that the juvenile court sustain the petition and
declare E.C. a dependent of the court.




5      The Department also recommended that the juvenile court place E.C.’s sibling,
Isaac G., in the home of his paternal uncle, Carlos G. Carlos G. and his wife were also
willing to have E.C. placed in their home.
                                             4
       On April 12, 2012, the dependency court sustained the section 300 petition,
removed E.C. from parental custody, and ordered family reunification services for
Mother. The court ordered Mother to participate in a drug treatment program with drug
testing, parenting classes, and individual counseling to address case issues, including
domestic violence and anger management. The court also ordered monitored visits for
Mother of three visits per week, three hours per visit.
       The six-month status review report revealed that during the months of April and
May 2012, Mother visited E.C. once a week, for three hours. Mother did not, however,
visit E.C. in the month of June. Mother moved out of the maternal grandmother’s home.
Mother had failed to provide the Department with her new address or telephone number.
The social worker was unable to contact Mother during the month of June 2012. Mother
contacted the Department on July 1, 2012, “stating that she ha[d] fallen into some
difficult times and needed assistance from [the Department].” On July 11, 2012, Mother
received referrals for the services. As of July 2012, Mother had not completed any of her
court-ordered programs and did not have stable housing.
       On July 27, 2012, E.C. was placed in the home of Isaac G.’s paternal uncle, Carlos
G. The Department reported Carlos and his wife treated E.C. as their own child. They
were not, however, interested in adopting him.
       The 12-month status report indicated that Mother had not been consistent with her
visits with E.C.; Mother failed to visit E.C. in June, July, and August 2012. Mother
visited him once in September and once again in October 2012. Mother also failed to call
the paternal uncle to notify him that she would not be attending visits. As of October 30,
2012, Mother had not enrolled in a drug treatment program, was not participating in
individual counseling, and did not have stable housing. The Department recommended
that the juvenile court terminate Mother’s family reunification services.
       At the October 30, 2012 status review hearing, the juvenile court terminated
Mother’s family reunification services with respect to E.C., and scheduled the matter for
a section 366.26 hearing. The court also reduced Mother’s visits with E.C. to one visit
per month, for one hour per visit.

                                             5
C.     Section 366.26 Proceedings
       In its February 26, 2013 section 366.26 report, the Department indicated Mother
had been given a visitation schedule, but had not been consistently visiting E.C. On
November 7, 2012, Mother and the maternal grandmother had a visit with E.C. and Isaac
G. at the Department office. Mother and the maternal grandmother did not visit the
children during the month of December but visited them again on January 7, 2013. They
both missed the February 2013 visit.
       The section 366.26 report disclosed that the Department had identified a
prospective adoptive family for E.C. – Mr. and Mrs. C., who were Isaac G.’s paternal
grandparents. The home study for Mr. and Mrs. C. had not been completed. The court
continued the section 366.26 hearing for E.C.6
       On March 27, 2013, Mother and the maternal grandmother had another one-hour
monitored visit with E.C. in the Department office.
       The Department’s July 30, 2013 addendum report revealed that Mr. and Mrs. C.
were non-responsive with the adoption social worker and their application was ultimately
closed. The adoption social worker identified other families who were suitable
prospective adoptive parents for E.C.
       The October 29, 2013 status review report stated that in early August 2013, E.C.
was placed in the home of Mr. and Mrs. P. The Department reported that E.C. was able
to adjust to his new home and connect with Mr. and Mrs. P. and their daughter. The
report noted that Mother and the maternal grandmother also had two more visits with
E.C. at the Santa Fe Springs Department office, including a visit on August 30, 2013.
The report also disclosed that Mother had not complied with court orders to seek drug
treatment, parenting classes and other aspects of the case plan. It further alleged that the
social worker received a report that on October 2, 2013, Mother was “sleeping off her
[drug] high” at a location where drugs were known to be sold. The allegation was later


6      At the February 26, 2013, hearing the juvenile court returned Isaac G. to his father,
Sergio G.’s, custody.
                                              6
shown to be a case of mistaken identity. Nonetheless, it was also reported that Mother
cancelled her scheduled visit for October 4, 2013, and rescheduled that visit to October
11, 2013. The report does not indicate whether the rescheduled visit took place.
       The Department recommended that the juvenile court terminate Mother’s parental
rights over E.C.
       At the October 30, 2013 section 366.26 hearing, Mother's counsel asked to set the
matter for a contested hearing on the issue of termination of parental rights. The court
asked for an offer of proof. Mother’s counsel responded, “Your honor, [Mother] would
like to prove to the court that she does have a strong relationship with [E.C.], and he
would be strongly affected by terminating F.R.” The Department responded that Mother
had failed to maintain frequent and regular visitation with E.C. The following exchange
occurred:

              “[Mother’s Counsel]: Your Honor, today’s report [Department
              Status Report dated 10-29-13] does not address any recent visitation
              with the Mother. The Mother indicates that she has had visitation
              since August.

              “[Department Counsel]: Your Honor, I would further draw the
              court’s attention to page 8. . . . [the] report indicates that actually a
              visit had to be canceled because the Mother was sleeping off a high,
              so the visit was rescheduled for October 11th, and so maybe Mother
              had a visit on that date, but I don’t believe that Mother’s visitation
              rises to the level of her having a parental role in the child’s life.
              And, clearly, she is still dealing with her drug addiction, and that it
              has impacted her ability to even have a monitored visit with the
              child. So, again, it is up to the court whether or not you want to give
              the Mother a contest or not.

              “[¶¶]

              “[Mother’s Counsel]: Your Honor, the report,…the information that
              [Department Counsel] is referring to is inaccurate, and [Mother]
              would like the opportunity to contest that matter if that’s what the
              court is going to be using against her. It is absolutely untrue that she
              was sleeping off a high on that date.


                                              7
              “[The Court]: I am not going to use that, but the fact that I did
              review all of the prior reports, as well, as to her participation with
              the child and the circumstances of the relationship with regard to the
              length of time that this has been ongoing, the lack of the parental
              relationship between Mother and the child. Based on the
              circumstances and the information the court has before it, the court
              does have discretion to allow for the contest, and based on the
              circumstances, I don’t believe that it would be appropriate for the
              court to set the matter for a contest at this time. [¶] I do believe that
              it would be appropriate for us to go forward with the .26 today . . . .”


       Mother’s counsel then informed the court that Mother had just given birth to twins
and had been attempting to enroll in an in-patient drug treatment program, but had been
unable to do so because she was taking pain medication. Mother’s counsel reiterated that
Mother “would like to show the court that she does have a strong relationship with
[E.C.]” The court denied the request for a contest. The court found by clear and
convincing evidence that E.C. was adoptable and terminated parental rights over E.C.
       Mother timely filed a notice of appeal.
                                       DISCUSSION
       Mother contends that the juvenile dependency court erred and deprived her of due
process of law when it refused her request for a contested hearing concerning whether the
beneficial parental relationship exception applied to prevent the termination of her
parental rights to E.C.
       “Once reunification services are ordered terminated, the focus shifts to the needs
of the child for permanency and stability.” (In re Marilyn H. (1993) 5 Cal.4th 295, 309.)
A section 366.26 hearing is a hearing specifically designed to select and implement a
permanent plan for the child which is “stable, permanent, and that allows the caretaker to
make a full emotional commitment to the child.” (Id. at p. 306.) The legislative
preference is for adoption. “Indeed, the court must order adoption and its necessary
consequence, termination of parental rights, unless one of the specified circumstances
provides a compelling reason for finding that termination of parental rights would be
detrimental to the child. The specified statutory circumstances – actually, exceptions to

                                              8
the general rule that the court must choose adoption where possible – ‘must be considered
in view of the legislative preference for adoption when reunification efforts have failed.’
(In re Jasmine D. [2000] 78 Cal.App.4th [1339], at p. 1348.) At this stage of the
dependency proceedings, ‘it becomes inimical to the interests of the minor to heavily
burden efforts to place the child in a permanent alternative home.’ (Cynthia D. v.
Superior Court [1993] 5 Cal.4th [242] at p. 256.) The statutory exceptions merely permit
the court, in exceptional circumstances (In re Jasmine D., supra, at pp. 1348-1349), to
choose an option other than the norm, which remains adoption.” (In re Celine R. (2003)
31 Cal.4th 45, 53.)
       A single statutory exception is implicated here: “where a parent has maintained
regular visitation and contact with a child who would benefit from continuing that
relationship (§ 366.26, subd. (c)(1)(B)(i)). The beneficial parental relationship exception
requires the parent contesting the termination of parental rights to show both regular
visitation and contact and the benefit to the child in maintaining the parent-child
relationship.” (In re Helen W. (2007) 150 Cal.App.4th 1031, 1039.) The language
“benefit from continuing the relationship” has been interpreted “to mean ‘the relationship
promotes the well-being of the child to such a degree as to outweigh the well-being the
child would gain in a permanent home with new, adoptive parents.’” (In re Autumn H.
(1994) 27 Cal.App.4th 567, 575.)
       To determine if the beneficial parental relationship exception applies, “‘the court
balances the strength and quality of the natural parent/child relationship in a tenuous
placement against the security and sense of belonging a new family would confer. If
severing the natural parent/child relationship would deprive the child of a substantial,
positive emotional attachment such that the child would be greatly harmed, the
preference for adoption is overcome and the natural parent’s rights are not terminated.
[Citation.]” (In re S.B. (2008) 164 Cal.App.4th 289, 297.) “[I]f an adoptable child will
not suffer great detriment by terminating parental rights, the court must select adoption as
the permanency plan.” (In re Dakota H. (2005) 132 Cal.App.4th 212, 229.) “No one
factor controls the court’s analysis. It is a balancing test.” (Id. at p. 231.)

                                               9
       The fact of a parent’s regular visitation and development of a favorable, loving
bond with the minor does not suffice to establish the parental relationship exception
under section 366.26, subdivision (c)(1)(B)(i)). “A parent must show more than frequent
loving contact or pleasant visits. [Citation.] ‘Interaction between natural parent and
child will always confer some incidental benefit to the child. . . . The relationship arises
from day-to-day interaction, companionship, and shared experiences.’ [Citation.] The
parent must show he or she occupies a parental role in the child’s life, resulting in a
significant, positive, emotional attachment between child and parent. [Citations.]
Further, to establish the section 366.26, subdivision (c)(1)(B)(i) exception the parent must
show the child would suffer detriment if his or her relationship with the parent were
terminated. [Citation.]” (In re C.F. (2011) 193 Cal.App.4th 549, 555, fn. omitted.)
       Mother contends the juvenile court erred in concluding her offer of proof provided
an insufficient basis upon which to grant her a contested hearing regarding this exception.
       “[A] parent has a right to ‘due process’ at the hearing under section 366.26 which
results in the actual termination of parental rights. This requires, in particular
circumstances, a ‘meaningful opportunity to cross-examine and controvert the contents of
the report.’ [Citations.] But due process is not synonymous with full-fledged cross-
examination rights. [Citation.] Due process is a flexible concept which depends upon the
circumstances and a balancing of various factors. [Citation.] The due process right to
present evidence is limited to relevant evidence of significant probative value to the issue
before the court. [Citations.] Even where cross-examination is involved, the trial court
may properly request an offer of proof if an entire line of cross-examination appears to
the court to be irrelevant to the issue before the court. [Citations.]” (In re Jeanette V.
(1998) 68 Cal.App.4th 811, 816-817.)
       Here Mother does not claim that the dependency court erred in requesting an offer
of proof as a condition to setting the matter for a contest to determine the applicability of
the beneficial parental relationship exception to termination of parental rights. Instead,
she claims it was error to deny a contested hearing in this case in light of her offer of
proof. Mother asserts that her offer of proof demonstrated that she could prove the

                                              10
Department reports about her conduct in October were inaccurate and thus she was
entitled to a full hearing to challenge the Department’s conflicting evidence regarding her
visitation with E.C.
       Mother’s offer of proof was insufficient to warrant a contested section 366.26
hearing. We discern no genuine conflict in the evidence. When the credibility of
conflicting evidence is at stake juvenile courts should permit parents to present oral
testimony and confront and cross-examine the witnesses against them. (See, e.g., In re
Clifton V. (2001) 93 Cal.App.4th 1400, 1404-1405 [in the context of a section 388
petition]; In re Matthew P. (1999) 71 Cal.App.4th 841, 849-851 [same].) However, that
is not the case before us.
       The only purported conflict in the evidence that Mother cited in the offer of proof
was the Department counsel’s oral misrepresentation at the hearing regarding Mother’s
conduct and visits in October 2013—Department counsel inaccurately reported that
Mother missed the October 4, 2013 visit because she was “sleeping off a high.”       A
review of the Department’s October 29, 2013 report, however, corresponds with
Mother’s counsel statement to the court that Mother did not miss the October visit
because she was sleeping off the effects of her drug use. To be sure, the Department’s
oral representation was a mischaracterization of the Department’s report; nonetheless, the
Department counsel’s representation, though inaccurate, is not itself a conflict in the
evidence. Indeed, the court had before it the Department’s report at issue, and thus the
court could discern that the Mother had not missed the visit for the reason given by
Department counsel. That said, Mother’s offer of proof presented no genuine conflict in
the evidence warranting a contested hearing. In any event, the court indicated that it was
not going to consider the purported misinformation about Mother’s conduct in October
2013 when deciding whether to terminate parental rights. Instead, the court stated it
relied on other evidence in the reports that showed Mother lacked a parental relationship
with E.C.




                                             11
       In addition to failing to demonstrate a conflict in the evidence to warrant a contest
on the termination issue, Mother’s offer of proof also lacked specificity as to what she
planned to prove at a full evidentiary hearing. Mother’s offer of proof included a
mention that the October 29, 2013 status report “did not address recent visitation with
Mother . . . and that Mother indicates that she had visitation since August.” However,
this offer failed to include any detail to show that any visitation in the months prior to the
hearing was frequent or regular. “A proper offer of proof gives the trial court an
opportunity to determine if, in fact, there really is a contested issue of fact. The offer of
proof must be specific, setting forth the actual evidence to be produced, not merely the
facts or issues to be addressed and argued.” (In re Tamika T. (2002) 97 Cal.App.4th
1114, 1124.) Moreover, the offer did not relate to other aspects of the beneficial parental
relationship exception. Mother’s offer of proof did not offer any suggestion as to what
she would present to show that she occupied a parental role in the minor’s life.
       Indeed, the record supports the view Mother and E.C. had virtually no parent-child
bond or significant relationship. Mother and E.C. did not interact when he was born, and
Mother failed to maintain regular visitation prior to the termination of reunification
services. Even after services were terminated when Mother’s visits were reduced to once
per month, her visitation with the baby was sporadic and irregular. There is no evidence
in the record that Mother played a parental role with respect to E.C. Even assuming the
juvenile court credited Mother’s representation in the offer of proof that she had visits
since August 2013, Mother nonetheless failed to even suggest how a couple brief visits,
presumably at the Department offices, satisfied her burden of proving a beneficial
parental relationship. Consequently, there was no issue of fact or law that would require
an evidentiary hearing.
       In sum, we conclude that where, as here, a parent’s offer of proof raises no
relevant issue of contest at a section 366.26 hearing, the trial court is not obligated to
conduct a full evidentiary hearing, and denial of a contested hearing violates neither the
parent’s statutory nor due process rights.


                                              12
                                    DISPOSITION


      The order is affirmed.




                                                             WOODS, Acting P. J.


We concur:




             ZELON, J.




             SEGAL, J. *




*Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                           13